DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/4/2021 has been entered. Claims 41 and 77 were amended. Claim 80 was added.
 	The text of those sections of Title 35, U.S. Code not included in this action can be found in prior Office actions.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant's election with traverse of Group I, claims 41-47 in the reply filed on 10/13/2019 is acknowledged.  The traversal is on the ground(s) that the inventions of Group I and II are not independent and distinct. This is not found persuasive because US restriction practice for applications filed under 35 U.S.C. 111(a) is not applicable to national stage applications submitted under 35 U.S.C. 371. Since this is a national stage application submitted under 35 U.S.C. 371, the restriction is required based on lack of Unity of Invention (see MPEP 1850).

Claims 48-62 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected Group II, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 10/13/2019.

Claim Rejections - 35 USC § 112
The previous rejection under 35 U.S.C.112(b) on claim 77 is withdrawn since the claim has been amended.

Claims 77 and 78 (as being dependent on claim 77) are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

	Claim 77 recites “wherein the control system is configured to introduce more of the material into the system or remove a portion of the material from the system based on the determined viscosity”. The limitation “the system” is indefinite since it is unclear whether “the system” is referring to the control system or the system for circulating material in the flow circuit previously recited in the claims. The limitation will be interpreted as “wherein the control system is configured to introduce more of the material into the system for circulating the material in the flow circuit or remove a portion for circulating the material in the flow circuit based on the determined viscosity” for clarity.
A claim which contains identical elements may be considered indefinite if it has not been clearly distinguished as to which elements reference is being made. See MPEP 2173.05(e).

Claim 78 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claim 78 recites “wherein the control system is configured to move the portion of the material into a re-circulation channel when the determined viscosity is greater than the reference value.” 
With regard to conditions for recirculating the material, Applicant’s specification discloses:
[0048] The supply 12 may include a supply outlet 18 with a first supply hose connector 20 attachable thereto. The first supply hose connector 20 may be connected to a first end 22a of a supply conduit 22. A second end 22b of the supply conduit 22 may be connected to a pump inlet 24 of a pump 26 with a second supply hose connector 28. The first end 22a of the supply conduit 22 may be connected to a siphon tube 30 through which the heated material M is drawn up into the supply conduit 22 by negative pressure or suction that is produced at the pump inlet 24 of the pump 26. In some embodiments, an upper end of the siphon tube 30 may function as the supply outlet 18. The pump 26 may be a suction or siphon type pump. The supply 12 may, additionally or alternatively include a pump that generates positive pressure to the heated The second end 22b of the supply conduit 22 may be connected to a T-connection for a recirculation valve 54. The recirculation valve 54 may be omitted to provide a fixed orifice.

[0055] The system 10 may optionally include a pressurized return conduit 52 that connects to an optional recirculation valve 54. When the dispenser(s) 44 is not applying the heated material M onto the substrate 49, it may be desirable to return the heated material M' to the supply 12 via the supply hose 32. This may be done by opening the circulation valve 54. If the system 10 is being cleaned or purged, an optional drain valve 56 may be opened to admit flow of the material M' into a drain hose 58 to a waste container 60 or other container or disposal site.

[0063] The control circuit 72 may be realized in many different forms and configurations, including but not limited to a programmable microcontroller, a PLC, discrete circuit components, and ASIC-type controllers to execute an appropriate control algorithm, for example a closed loop PID control method. The type of control signal 72 generated and the control algorithm used to control the heating devices may be selected based on the type of heating device used and the degree of control required for particular applications. For resistive heaters, the control circuit 72 may be configured to produce control signals that adjust one or more of current, voltage, frequency, amplitude and cycle on/off times to the heating device in order to control the amount of heat generated to control and maintain the temperature of the heated material M within the selected temperature range. The control circuit 72 may be configured to maintain the temperature of the heated material M during operation of the dispenser 44 as well as during recirculation of the heated material M and M' when the dispenser 44 is not operating to dispense material onto the substrate 49. The control circuit 72 may also be configured to actuate the pump actuator 74 to adjust the flow rate of the heated material M and/or the amount of the heated material M in system 10, for example, based on signals from the temperature sensors 62(A-E), the flow sensors 69(A-C), and the pressure sensors 70(A-C). The control circuit 72 may further be configured to adjust other components, such as the spray settings of the dispenser(s) 44.



Claim Rejections - 35 USC § 103
Claims 41, 44, 45, 46, 72, 73, 77, 79, and 80 are rejected under 35 U.S.C. 103 as being unpatentable over Sawant (USP 5017390) in view of Zacharias (US 20130084370) and Pihlaja (US 20140005957, already of record).
	Regarding claims 41, 45, 46, 73, and 80, Sawant discloses a system for circulating a material in a flow circuit (see for example Fig. 3), and for periodically applying at least some of the material onto a substrate, the system comprising: 
	a dispenser 12 configured to apply molten chocolate material onto a surface of mould 7 (substrate) (col.3, lines 32-38; see for example Fig. 3).
	Sawant does not explicitly teach a control system for adjusting the dispensing of molten chocolate material onto the mould 7 (substrate), the control system comprising a control circuit configured to compare the viscosity to a reference value, and generate a signal to modify a dispensing pressure of the chocolate molten material in the dispenser based on the comparison.
	However, Zacharias teaches a control system 3 for adjusting the processing of a food product, the control system 3 comprising a control circuit (implicit of closed loop control; see para 0049) configured to compare the viscosity to a reference value, the reference value being a range of reference values η (first and second reference values) dependent on interval γ (see for example Fig. 3), and generate a signal to modify a 

Zacharias further teaches that the working device is downstream of the measuring point (para 0009). In other words, Zacharias teaches that the measuring point is located upstream of the working device. 
	The previous art combination above does not explicitly teach a pressure sensor configured to detect a change in the pressure of a flow of the material through the flow circuit; a flow sensor configured to detect a flow rate of the flow of the material through the flow circuit; and the control circuit configured to determine a viscosity of the material based on the detected pressure and the detected flow rate.
However, Pihlaja teaches a control system (40) comprising a pressure sensor (32) configured to detect a change in pressure of a flow of the material through a flow circuit; a flow sensor (24) configured to detect a flow rate of the flow of the material through the flow circuit; and a control circuit (46) in communication with the pressure sensor (32) and the flow sensor (24), wherein the pressure sensor (32) is located proximally of the flow sensor (24), for the benefit of determining the in-line viscosity of 

The apparatus of the prior art combination of Sawant, Zacharias, and Pihlaja would yield the pressure measuring means of Zacharias/Pihlaja disposed entirely upstream of the dispenser 12 of Sawant (i.e., the flow of material reaches the pressure sensor(s) before reaching the dispenser), since Zacharias teaches locating the measuring point upstream of the working device (i.e., dispenser 12 of Sawant) (Zacharias: para 0009). Thus, in modifying the apparatus of Sawant, locating the pressure measuring means upstream of the dispenser 12 of Sawant would flow naturally from following the suggestions of Zacharias and Pihlaja. 
"A person of ordinary skill in the art is also a person of ordinary creativity, not an automaton." KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 421, 82 USPQ2d 1385, 1397 (2007). "[I]n many cases a person of ordinary skill will be able to fit the teachings of multiple patents together like pieces of a puzzle." Id. at 420, 82 USPQ2d 1397. Office personnel may also take into account "the inferences and creative steps that a person of ordinary skill in the art would employ." Id. at 418, 82 USPQ2d at 1396. See MPEP 2141.03.

	Regarding claim 44, as mentioned above, Sawant further teaches that the material is molten chocolate (col.3, lines 32-38).

	Regarding claim 72, as mentioned above, Sawant does not explicitly teach control circuit configured to compare the determined viscosity to a reference value, and generate a signal based on the comparison to modify an application pressure of the material being periodically applied to the mould 7 (substrate).
	However, as mentioned above, Zacharias teaches a control system 3 for adjusting the processing of a food product, the control system 3 comprising a control circuit (implicit of closed loop control; see para 0049) configured to compare the viscosity to a reference value (see for example Fig. 3), and generate a signal to modify a pressure of the food product based on the comparison, for the benefit of operating the working device 2 (e.g., product filling corresponding to dispenser 12 of Sawant) (see para 0003, 0043) in a satisfactory manner (para 0049). Thus, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to combine a control circuit with the apparatus of Sawant, and configure the control circuit to modify the dispensing pressure based on a comparison between determined viscosity and reference values, for the benefit of operating the dispenser 12 in a satisfactory manner.

The recitation “wherein the control system is configured to introduce more of the material into the system for circulating the material in the flow circuit or remove a portion 
	Regarding claim 77, Sawant does not explicitly teach introducing more of the material into the system for circulating the material in the flow circuit based on the determined viscosity.
	However, Zacharias further teaches introducing more of a proportion of the same material into the system based on the determined viscosity, for the benefit of achieving the required temperature profile and controlling the flow rate (para 0022). Thus, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the control circuit in the apparatus of the previous art combination above to introduce more of the material into the system for circulating the material in the flow circuit based on the determined viscosity, as taught by Zacharias, for the benefit of achieving the required temperature profile and controlling the flow rate.

	Regarding claim 79, as mentioned above, Sawant does not explicitly teach a control system for adjusting the dispensing of molten chocolate material onto the mould 7 (substrate), the control system comprising a control circuit configured to compare the viscosity to a reference value, and generate a signal to modify a dispensing pressure of the chocolate molten material in the dispenser based on the comparison.
	However, as mentioned above, Zacharias teaches a control system 3 for adjusting the processing of a food product, the control system 3 comprising a control one can react online to pressure losses, for example by adapting/controlling by open-loop/closed-loop control the flow rate of the liquid food product to be processed” (para 0022). Incurring “pressure losses” implies that the viscosity measurement and pressure modification happen in real-time while the working device is running. Additionally, it is recognized that the performance of two steps simultaneously, which have previously been performed in sequence was held to have been obvious. In re Tatincloux 108 USPQ 125 (CCPA 1955).
Thus, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to combine a control circuit with the apparatus of Sawant, and configure the control circuit to modify the dispensing pressure based on a comparison between determined viscosity and reference values, as the material is being dispensed, for the benefit of operating the dispenser 12 in a satisfactory manner.
	
Claims 42 and 74 are rejected under 35 U.S.C. 103 as being unpatentable over Sawant (USP 5017390) in view of Zacharias (US 20130084370) and Pihlaja (US 20140005957, already of record) as applied to claim 41 above, and in further view of Ramsay (US 20040154532, already of record).
Regarding claim 42, Sawant further teaches a pump 10 (col.3, lines 32-38; see for example Fig. 3)
Zacharias further teaches a pressure of the flow rate of the liquid food product can be increased or reduced (para 0022).
The previous art combination above does not explicitly teach modifying the pressure by adjusting a pressure of a pump based on the signal.
	However, Ramsay teaches modifying a pump supply pressure (dispensing pressure) of the material based on a viscosity reference value, for the benefit of maintaining the flow level (para 0131, 0157-0159; see for example Figs. 2 and 5). Thus, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to configure the control circuit in the previous art combination above to modify the pressure by adjusting pump supply pressure based on differences in viscosity of the material, as taught by Ramsay, for the benefit of maintaining the flow level.

Regarding claim 74, as mentioned above, Sawant further teaches a pump 10 (col.3, lines 32-38; see for example Fig. 3)
As mentioned above, Zacharias further teaches a pressure of the flow rate of the liquid food product can be increased or reduced (para 0022).
The previous art combination above does not explicitly teach decreasing the application pressure when the determined viscosity is greater than the reference value, and vice versa.
.

Claim 43 is rejected under 35 U.S.C. 103 as being unpatentable over Sawant (USP 5017390) in view of Zacharias (US 20130084370) and Pihlaja (US 20140005957, already of record) as applied to claim 41 above, and in further view of Muto (US 20150190840, already of record).
	Regarding claim 43, the previous art combination above does not explicitly teach that the control circuit is configured to direct the signal to a display.
	However, Muto teaches control circuit (3) directing a signal based on a comparison between a viscosity measurement and a minimum (reference) value to a display (37), for the benefit of visually confirming the change in viscosity (para 0057, 0063). Thus, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to configure the control circuit in the previous art combination above to direct a signal to a display, as taught by Muto, for the benefit of visually confirming the change in viscosity. 

	The recitation “to indicate to a user to modify an amount of the material in the system” has been interpreted under broadest reasonable interpretation to describe an operator’s response to the signal shown on the display. Thus, the operator’s reaction to the display signal would not further structurally limit the claimed apparatus (see MPEP 2114). In this case, the display signal taught by Muto may prompt various actions in response to a viscosity change in the apparatus. 

Claim 75 is rejected under 35 U.S.C. 103 as being unpatentable over Sawant (USP 5017390) in view of Zacharias (US 20130084370) and Pihlaja (US 20140005957, already of record) as applied to claim 41 above, and in further view of Rabiger (USP 4897236).
	Regarding claim 75, as mentioned above, Sawant teaches a dispenser 12 configured to apply molten chocolate material onto a surface of mould 7 (substrate) (col.3, lines 32-38; see for example Fig. 3).
The previous art combination above does not explicitly teach actuating the size of an outlet opening of the system through which the material is periodically applied, decreasing the size of the outlet opening when the determined viscosity is less than the reference value, and increasing the size of the outlet opening when the determined viscosity is greater than the reference value.
	However, Rabiger teaches decreasing or increasing the size of the outlet opening when a determined viscosity is less than or greater than a reference value, for the benefit of maintaining flow (col. 10, lines 20-30; see for example Fig. 8). Thus, it .

Claim 76 is rejected under 35 U.S.C. 103 as being unpatentable over Sawant (USP 5017390) in view of Zacharias (US 20130084370) and Pihlaja (US 20140005957, already of record) as applied to claim 41 above, and in further view of Donner (US 20140138400, already of record).
	Regarding claim 76, the previous art combination above does not explicitly teach decreasing the temperature of the material when the determined flow rate is less than a flow-rate reference value and increasing the temperature of the material when the determined flow rate is greater than the reference value.
	However, Donner teaches adjusting parameters such as temperature of the material when the flow rate is outside the desired range, for the benefit of applying the desired amount of material (para 0021-0022; see for example Fig. 2). Thus, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to configure the control circuit in the previous art combination above to adjust the temperature of the material when the flow rate is outside the desired range, as taught by Donner, for the benefit of applying the desired amount of material.

Claim 78 is rejected under 35 U.S.C. 103 as being unpatentable over Sawant (USP 5017390) in view of Zacharias (US 20130084370) and Pihlaja (US 20140005957, already of record) as applied to claim 77 above, and in further view of Barth (US 20040110394).
	Regarding claim 78, the previous art combination above does not explicitly teach that the control circuit is configured to move a portion of the material into a re-circulation channel when the determined viscosity is greater than the reference value.
	However, Barth teaches a processor 25 (control circuit) configured to move a portion of a material into loop 65 (re-circulation channel) when the determined viscosity out of specification (i.e., less or greater than the reference value), for the benefit of ensuring that the deposited coating has the desired quality (para 0032-0033; see Figure for example). Thus, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to configure the control circuit in the previous art combination above to move a portion of the material into a re-circulation channel when the determined viscosity is greater than the reference value, as taught by Barth, for the benefit of ensuring that the deposited coating has the desired quality.


Response to Arguments
Applicant’s arguments with respect to claim 41 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLES CAPOZZI whose telephone number is (571)270-3638. The examiner can normally be reached Monday - Friday, 9:00 am - 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DAH-WEI YUAN can be reached on 571-272-1295. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.